Citation Nr: 1723174	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-34 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to April 1, 2009.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.L.E., Jr. 

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2009 rating decision granted service connection for PTSD, rated 30 percent, effective November 2007; the Veteran disagreed with the rating assigned.  A July 2010 Decision Review Officer decision increased the rating for PTSD to 50 percent, throughout.  In September 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript is in the record.  In January 2016, these matters were remanded for additional development.  A June 2016 rating decision increased the rating for PTSD to 100 percent, effective April 1, 2009.  The matters of the rating for PTSD and entitlement to a TDIU rating prior to April 1, 2009 remain before the Board. 

The issue of service connection for hypertension was also before the Board in January 2016, and was remanded.  A June 2016 rating decision granted service connection for hypertension, resolving that matter.


FINDINGS OF FACT

1.  A back disability was not manifested in service or for many years thereafter, and such disability is not shown to be etiologically related to the Veteran's service.

2.  Prior to April 1, 2009, the Veteran's PTSD is not shown to have been manifested by symptoms greater than resulting in occupational and social impairment with reduced reliability and productivity; symptoms productive of deficiencies in most areas were not shown.

3.  The Veteran completed high school and has work experience in electrical maintenance; he last worked in April 2009; before then his only service connected disability, PTSD, rated 50 percent, was not shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A rating in excess of 50 percent for PTSD is not warranted for the period prior to April 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2016).

3.  Prior to April 1, 2009, the schedular requirements for a TDIU rating were not met and a TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in February 2008 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal seeking an increased rating for PTSD is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs), Social Security Administration (SSA), and private and VA medical records have been secured.  He was afforded a VA examination to assess the severity of his PTSD.  As there is no evidence that any back disability may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

During the September 2015 hearing, the undersigned suggested that an examination to ascertain the etiology of the Veteran's back disability would be scheduled if there was some evidence to support the occurrence of a back injury in service.  The Veteran was provided opportunity to submit such evidence (to include of his reported treatment for back complaints shortly after service), but did not do so.  

The June 2016 Board remand directed that a VA vocational rehabilitation counselor should be requested to explain a November 2009 finding that it was "infeasible" for the Veteran to achieve a vocational goal.  While such development was not completed, the finding pertains to a period for which a 100 percent rating was granted, rendering the need for such development moot.  
`
Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran served in Vietnam and was awarded a Bronze Star Medal (without a "V" device, or valor, and connoting combat, attached).  

The Veteran's STRs show that on July 1969 service separation examination his spine was normal on clinical evaluation; in a contemporaneous report of medical history, he denied a history of back trouble.  

Private medical records show that in October 2006 the Veteran reported a left lower back injury two months prior.  The assessment was lumbar pain with left leg radiculopathy.  Magnetic resonance imaging (MRI) in December 2006 showed relatively prominent degenerative disc changes at L5-S1 resulting in foraminal stenosis.  Later that month, he was seen for back pain and spasm.  It was noted that the onset of the "pain became prominent approximately a year ago."  The assessment was chronic lumbar strain.  

Records from the Veteran's employer show that he was unable to work in October 2006 due to lumbar pain with radiculopathy.  Regarding onset, it was noted both that it began in October 2006, and that the date of onset was unknown.  

Private medical records show that in August 2007, the Veteran complained of flashbacks, irritability, anxiety and lack of compassion.  It was noted he had lost his family due to such problems.  

In October 2007, R.A. Nockowitz, M.D. opined that the Veteran had PTSD with significant affective symptoms, and had declined psychopharmacological treatment due to doubts about efficacy concerns about side effects.

On March 2009 VA psychiatric examination, the Veteran stated that his ability to function on the job had decreased.  He noted that he felt irritable, angry and that he sometimes felt like hurting his supervisors.  It was noted that for 32 years he had worked with the same company as an electrician.  He said he was not able to have a relationship with his adult children.  He stated that was barely able to keep up with his job.  Mental status evaluation found that he was casually and neatly dressed.  There were no hallucinations or delusions, and no suicidal or homicidal ideation.  He had persistent nightmares and flashbacks of being under attack and seeing people die.  He avoided public places and things that reminded him of Vietnam.  He had a void in interest and psychological numbing.  He expressed anger and irritability towards authority figures on the job; he felt like killing them as he had killed people in Vietnam, but knew it was not going to happen.  He avoided them so as not to have legal problems.   His insight and judgment were good, but he was very angry and irritable.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 50.  The examiner stated that PTSD was debilitating because anger prevented him from being able to deal with authority figures on the job and he was barely able to work and also made him angry.  He avoided interpersonal relationships' with family and friends.  It was noted that PTSD adversely affected his ability to function on the job and made him angry at home with his family and that he tended to isolate.  

When the Veteran was seen by Frank E. Fumich, M.D. in June 2009, he related that he injured his low back in a military exercise in Vietnam.  He explained that it occurred in 1968 when he was helping to transport bodies from a battle zone shortly after "Hamburger Hill".  He recalled that he was then slight in weight and had to carry many casualties from a battle zone area.  He recalled having sharp and stabbing low back pain at the time.  MRI showed spondylolysis of L-5 bilaterally with pars defect without listhesis.  The assessment was lumbar spine spondylosis.  

In June 2009, a private physician (apparently Dr. Fumich) stated that the Veteran's diagnosis was pars interarticularis fracture and spinal stenosis.  He opined that it was at least as likely as not that it was related to service based on the Veteran's history, and X-rays and MRI of the lumbar spine.  

The Veteran's claim for a TDIU rating was received in July 2009. It was noted he had work experience in maintenance and that he had completed high school.  He stated that he had last worked in April 2009.

In June 2010, the Veteran's employer stated that the Veteran had last worked in April 2009.  It was noted he had worked in electrical maintenance and that he had retired on disability due to PTSD.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

In hearing testimony before the undersigned in September 2015, the Veteran related that he injured his back in service lifting body bags, and that he received treatment for his back shortly after his separation from service.

The Veteran's STRs are silent for complaints or findings pertaining to back problems/disability.  Conceding (strictly for purposes of this appeal) that he may have engaged in some heavy lifting in service, the record does not support that any such activity resulted in a significant back injury.  His spine was normal on clinical evaluation on service separation examination, and he denied a history of back problems in a report of medical history at the time.  Furthermore, the earliest documentation of back complaints following service was in October 2006 (more than 35 years following discharge from service) when the Veteran reported that he injured his back two months prior; and later that year he reported that his back pain became prominent approximately one year earlier.  It was not until June 2009 that he related to Dr. Fumich that he sustained a back injury in service. Based on his reports, Dr. Fumich opined that the veteran's current back disorder was related to his service.  

Given the inconsistency in the Veteran's reports, that contemporaneous records merit greater probative value than recollections of remote events, and that earliest clinical notations of history of a disability (elicited for treatment purposes) merit greater probative value that reports provided in pursuit of compensation, the Board finds the Veteran's more recent reports of a back injury in service lack credibility.  The Board notes the Veteran's testimony reporting that he received treatment for his back soon following discharge from service.  He was provided opportunity to submit documentation of such treatment, and has not done so.  Dr. Fumich's opinion lacks probative value, as he failed to account for the fact that no spine abnormalities were manifested in service or for many years thereafter, and that when the Veteran was initially seen for back complaints in 2006, he reported a recent onset, and made no mention of an injury in service.  

The Board finds that the record does not show that the Veteran sustained any significant  low back injury in service, and that the preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Rating in excess of 50 percent for PTSD, prior to April 1, 2009

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

PTSD is rated under Code 9411, and the General Rating Formula for Mental Disorders, which provide for a 100 percent rating when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United States Court of Appeals for Veterans Claims noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  

A factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [A revision of VA regulations has incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to that revision, the Veteran is entitled to consideration of the GAF scores assigned.]

Where the appeal is from the initial rating assigned with an award of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.

There is very limited evidence in the record regarding the severity of the Veteran's PTSD prior to April 1, 2009.  In August 2007 (prior to the effective date of the award of service connection for PTSD) the Veteran was seen at a private facility with complaints of flashbacks, irritability and anxiety.  There is no indication that a mental status evaluation was conducted at that time.

On March 2009 VA psychiatric examination  it was noted that the Veteran had nightmares and flashbacks.  There was no indication of suicidal ideation, obsessional rituals, panic attacks, or neglect of personal appearance or hygiene.  The Board acknowledges that the Veteran said he felt like killing his supervisors at work, but also indicated he would not do so.  This suggests that he had impulse control.  The GAF score of 50 assigned reflects serious symptoms, which are contemplated by the 50 percent rating that was assigned.  The overall record shows that prior to April 1, 2009 the Veteran's PTSD may have resulted in reduced reliability and productivity; however, it did not result in deficiencies in most areas.  Notably, the Veteran was working, and was tending to his activities of daily living..  Entitlement to an extraschedular increased rating for PTSD has not been specifically alleged, and is not raised by the record.   Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  

	TDIU rating, prior to April 1, 2009

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

At the outset, the Board notes that prior to April 1, 2009, PTSD, rated 50 percent, was the Veteran's only service-connected disability.  Consequently, the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) were not met.  The analysis turns to whether he was nonetheless shown to be unemployable, so as to warrant referral for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  

A March 2009 VA psychiatric examination shows that the Veteran was employed at that time, and had been with the same employer for 32 years.  The Board acknowledges that the examiner stated that the Veteran's PTSD had an adverse impact on his ability to perform at work.  However, there is nothing in the clinical record suggesting that prior to April 1, 2009, the Veteran's service-connected PTSD, precluded his participation in substantially gainful employment.  

The Board acknowledges that due to his PTSD the Veteran may have had limitations on the types of work he could engage in.  However, the record indisputably reflects that, prior to April 1, 2009, he was employed; nothing in the record suggests that this was other than regular substantially gainful employment. Therefore, he cannot be found to have been unemployable due to service connected disability prior to April 1, 2009, and referral of this matter for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the period prior to April 1, 2009 is not warranted.


ORDER

Service connection for a back disability is denied.

A rating in excess of 50 percent for PTSD for the period prior to April 1, 2009 is denied.

A TDIU rating for the period prior to April 1, 2009 is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


